Name: Commission Regulation (EC) No 1073/2004 of 4 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 5.6.2004 EN Official Journal of the European Union L 198/1 COMMISSION REGULATION (EC) No 1073/2004 of 4 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 5 June 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to the Commission Regulation of 4 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 71,5 999 71,5 0707 00 05 052 120,2 066 21,9 999 71,1 0709 90 70 052 94,9 999 94,9 0805 50 10 382 55,1 388 75,3 508 53,9 528 56,2 999 60,1 0808 10 20, 0808 10 50, 0808 10 90 039 73,3 388 80,0 400 109,3 404 106,5 421 93,8 508 66,1 512 69,0 524 54,7 528 68,5 720 82,3 804 101,0 999 82,2 0809 10 00 052 208,9 999 208,9 0809 20 95 052 393,6 068 177,1 400 282,6 999 284,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.